Citation Nr: 1647974	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  13-29 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and C.W.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2014.  A transcript of the hearing is of record.  

In August 2015, the Board denied the claim for ischemic heart disease.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2016, while his case was pending at the Court, the VA Office of General Counsel and the Veteran's representative filed a Joint Motion requesting that the Court vacate and remand the Board's August 2015 decision.  That same month, the Court issued an Order vacating and remanding the August 2015 Board decision.  

In the Board's August 2015 decision, it noted that the issues of entitlement to service connection for loss of teeth, diabetes mellitus, type II, sleep apnea, and kidney failure, had been raised by the record during the June 2014 Board hearing, but that they had not been adjudicated by the AOJ.  The Board stated that it therefore did not have jurisdiction over them, and they were referred to the AOJ for appropriate action.  A review of the record shows that these issues have still not been adjudicated.  They are therefore again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2015); see 79 Fed. Reg. 57, 660 (Sept. 24, 2014)(codified in 38 C.F.R. Parts 3, 19, and 20 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

The Veteran asserts that service connection is warranted for ischemic heart disease due to exposure to Agent Orange.  His service personnel records show that he served aboard the U.S.S. Piedmont (AD 17) from April 1969 to December 1972.  His military occupational specialty, as listed on his DD 214, was a data processing technician.  

Briefly stated, the Veteran has asserted that he served aboard the U.S.S. Piedmont when it was "docked" in Da Nang, and that he went ashore at Da Nang (to include "a couple of overnight stays") and that he had multiple trips to Saigon for one to two week periods.  He stated that he was "ferried ashore by motorized launch or, if docked, by using the ships gangway."

The Veteran has also asserted that while his ship was "docked" at Da Nang, a small boat would ferry he and others to and from the pier so they could provide repairs for other ships that were also docked in Da Nang.  The Veteran testified that he made such trips approximately three times a day during the 10 days that the U.S.S. Piedmont was in Da Nang.  See June 2014 Board Hearing Tr. at 3-5. 

In August 2015, the Board denied this claim.  The Board determined that the U.S.S. Piedmont is only shown to have anchored, as opposed to docked, in Da Nang Harbor, between July 1, 1972 and July 7, 1972.  The Board also found that it was not shown that the U.S.S. Piedmont had temporary service along the coast or inland waterways of Vietnam during the Veteran's service aboard that ship.  Further, the Board determined that the Veteran did not have "service in the Republic of Vietnam," as defined for purposes of establishing a presumption of exposure to Agent Orange.  

The Veteran appealed to the Court.  In July 2016, while his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's August 2015 decision due to an inadequate statement of reasons or bases for its finding that, "VA fulfilled its duty to assist by obtaining identified and available evidence needed to substantiate the claim."  

A review of the claims file shows that the Veteran's personnel file and service treatment records have been obtained.  The RO has previously attempted to verify service in Vietnam with the National Personnel Records Center, and with the Joint Services Records Research Center (JSRRC) (through the Defense Personnel Records Information Retrieval System (DPRIS)).  On two occasions, the RO determined that the Veteran is not shown to have been exposed to Agent Orange.  See RO's memorandums, dated in April 2012 and January 2014.  

A report from the DPRIS, dated in January 2012, shows that it states that the command history, and deck logs, for the U.S.S. Piedmont had been reviewed, and that the ship was only anchored, not docked, in Da Nang Harbor between July 1, 1972 and July 7, 1972, and that "this was the only time recorded as spent in Vietnamese waters in 1972."  

The command history, and deck logs, for the U.S.S. Piedmont are not currently associated with the claims file.  Therefore, notwithstanding the fact that the Veteran has asserted that deck logs are unlikely to contain evidence corroborating his claim, the 1972 command history and deck logs for the U.S.S. Piedmont should be obtained and associated with the claims file.  NPRC has reported that the U.S.S. Piedmont was in the official waters of the Republic of Vietnam from June 29, 1972 to July 8, 1972.  Thus, the AOJ is to obtain, and associate with the claims file, a copy of the command history and deck logs for the U.S.S. Piedmont covering the period from June 1972 to July 1972.

Additional effort must also be undertaken to obtain any other relevant evidence pertaining to the activities of the U.S.S. Piedmont at the time of the Veteran's service onboard.  VA should attempt to determine, if possible, 1) the proximity to land of the Veteran's naval service in Vietnam coastal waters and 2) whether there is evidence that any crew disembarked while the ship was anchored in Da Nang Harbor from July 1 to July 7, 1972.  The AOJ should undertake necessary efforts to retrieve such evidence that may shed light on the activities of the Veteran's ship during his period of service aboard.

Finally, the AOJ has not yet had the opportunity to review the Veteran's claim in light of new criteria for determining an inland waterway in Vietnam.  Remand is therefore necessary for the RO to issue a new formal finding regarding alleged herbicide exposure in light of Gray v. McDonald, 27 Vet. App. 313, 326 (2015). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the command history and the deck logs of the U.S.S. Piedmont covering the period from June 1972 to July 1972, and associate this evidence with the claims file.  If the AOJ cannot locate these records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.

Obtain any other relevant evidence pertaining to the activities of the U.S.S. Piedmont at the time of the Veteran's service onboard.  This includes, if possible, a determination as to 1) the proximity to land of the Veteran's naval service in Vietnam coastal waters and 2) whether any crew disembarked while the ship was anchored in Da Nang Harbor from July 1 to July 7, 1972.  If the AOJ cannot locate such evidence, it must specifically document the attempts that were made to obtain it, and explain in writing why further attempts to locate or obtain any government records would be futile.

2.  Thereafter, issue a new formal finding addressing whether the Veteran may be presumed to have been exposed to herbicides in light of the decision in Gray and his reported service in Da Nang Harbor.  That is, whether the USS Piedmont ever entered any 'inland waterway' in Vietnam as VA defines that term.

If further development is needed to reach this finding, the AOJ must undertake that development.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



